UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2007



In Re: JAMES JULIUS JACKSON,

                                                              Debtor.



JAMES JULIUS JACKSON,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES,

                                               Defendant - Appellee,

          and


ROBERT TRUMBLE,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-01-27, AP-00-3175, BK-00-32337)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Julius Jackson, Appellant Pro Se.   Tracey Brown Dawson,
STEPTOE & JOHNSON, Martinsburg, West Virginia; Robert Trumble,
MCNEER, HIGHLAND & MCMUNN, Martinsburg, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Julius Jackson appeals from the district court’s order

affirming the bankruptcy court’s dismissal of his adversary pro-

ceeding.      We   have   reviewed   the   record,   the   district   court’s

opinion, and the bankruptcy court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Jackson v. West VA Dep’t Health & Human Resources, Nos.

CA-01-27; AP-00-3175; BK-00-32337 (N.D.W. Va. July 24, 2001).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED



                                      2